DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the claim recites the limitations "the first and second connection portions" and “the third and fourth connection portions” in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner interprets claim 4 as if it depends from claim 3. Furthermore, examiner interprets claim 3 as if it depends from claim 2.
Regarding claim 5, the claim recites the limitations “the first alignment structure” and “the first and second connection portions" in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner interprets claim 5 as if it depends from claim 3. Furthermore, examiner interprets claim 3 as if it depends from claim 2.
Regarding claim 8, the claim recites the limitations “the first lock feature” and “the second lock feature" in lines 3 and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner interprets claim 8 as if it depends from claim 7.
Regarding claim 9, the claim recites the limitations “the first spring clip,” “the second stop surface," “the second spring clip,” and “the first stop surface” in lines 3, 3, 5, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner interprets claim 9 as if it depends from claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2014/0334780 to Nguyen et al. (hereinafter “Nguyen”) in view of US 2015/0071597 (hereinafter “Beamon”).
Regarding claim 1, Nguyen teaches an extendable telecommunications patch panel (200) comprising: a plurality of interconnectable connection parts (202, 204, 206), each of the connection parts having a first side (203c), a second side (203d), a top end (203a), and a bottom end (203b) and including: a first connection feature (235) located on the connection part first side; and a second connection feature (230) located on the connection part second side; the first connection feature being configured to interlock with the second connection feature of an adjacent connection part (Fig. 7).
Nguyen does not teach a fiber optic adapter located between the first and second connection features. Beamon teaches a fiber optic adapter located between first and second connection features (par. [0008]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the patch panel of Nguyen so as to include a fiber optic adapter between the first and second connection features, as taught by Beamon. The motivation would have been to assist with connection to external optical components (Beamon, par. [0026]).


Regarding claim 2, Nguyen teaches that the first connection feature includes a first connection portion (235a) and a second connection portion (235b); and the second connection feature includes a third connection portion (233a) and a fourth connection portion (233b); wherein the first connection portion is configured to slidably engage with the third connection portion of an adjacent connection part; and the second connection portion being configured to slidably engage with the fourth connection portion of the adjacent connection part (Fig. 7).
Regarding claim 3, Nguyen teaches a first alignment structure (220) located on the connection part first side; and a second alignment structure (225) located on the connection part second side; the first alignment structure being configured to engage with the second alignment structure of an adjacent connection part to guide the first and second connection features into engagement (Fig. 7).
Regarding claim 4, Nguyen teaches that the first and second connection portions are configured as male tail portions and the third and fourth connection portions are configured as female socket portions to form a dovetail-type connection (Fig. 7).
Regarding claim 5, Nguyen teaches that the first alignment structure is configured as a continuous rib extending between the first and second connection portions (Fig. 7).
Regarding claim 6, Nguyen teaches a third connection feature (245) located on the connection part first side; and a fourth connection feature (240) located on the connection part second side; the third connection feature being configured to interlock with the fourth connection feature of an adjacent connection part (Fig. 7).


Regarding claim 7, Nguyen teaches a first lock feature (220, 245) located on the connection part first side; and a second lock feature (225, 240) located on the connection part second side; the first lock feature being configured to engage with the second lock feature of an adjacent connection part to lock adjacent connection parts together (Fig. 7).
Regarding claim 8, Nguyen teaches that the first lock feature includes a first spring clip (230) and a first stop surface (235); and the second lock feature includes a second spring clip (230) and a second stop surface (235).
Regarding claim 9, Nguyen teaches that the first spring clip is configured to engage with the second stop surface of an adjacent connection part; and the second spring clip is configured to engage with the first stop surface of the adjacent connection part (Fig. 7).
Regarding claim 10, Nguyen teaches that the first connection feature is located directly across from the second connection feature such that the first and second connection features are disposed along a common plane (Fig. 7).
Regarding claim 16, Nguyen teaches a method of building an extendable patch panel (200) including the steps of: a. providing a plurality of interconnectable connection parts (202, 204, 206), each of the connection parts having a first side (203c), a second side (203d), and including: a first connection feature (235) located on the connection part first side; and a second connection feature (230) located on the connection part second side; and b. aligning the first connection feature of a first connection part with the second connection feature of an adjacent second connection part (Fig. 7); and c. attaching the connection parts together by sliding the first connection feature of the first connection part into engagement with the second connection feature of the second connection part (Fig. 7).
Nguyen does not teach a fiber optic adapter located between the first and second connection features. Beamon teaches a fiber optic adapter located between first and second connection features (par. [0008]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the patch panel of Nguyen so as to include a fiber optic adapter between the first and second connection features, as taught by Beamon. The motivation would have been to assist with connection to external optical components (Beamon, par. [0026]).
Regarding claim 17, Nguyen teaches the step of: a. locking the connection parts together by engaging a first lock feature (220, 245) of the first connection part to a second lock feature (225, 240) of the second connection part, wherein each connection part is provided with the first and second lock feature (Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883